 Case 2:19-cv-02700-DMG-AGR Document 33 Filed 08/03/20 Page 1 of 2 Page ID #:231



 1
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   JOHN SHAW,                                )    NO. CV 19-2700-DMG (AGR)
                                               )
12                         Plaintiff,          )
                                               )    ORDER ACCEPTING FINDINGS AND
13       v.                                    )    RECOMMENDATION OF UNITED
                                               )    STATES MAGISTRATE JUDGE
14   TIMOTHY LINDGREN, et al.,                 )
                                               )
15                         Defendants.         )
                                               )
16
              Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17
     file, and the Report and Recommendation of the United States Magistrate Judge. No
18
     objections to the Report have been filed. The Court accepts the findings and
19
     recommendation of the Magistrate Judge.
20
              IT IS ORDERED that
21
              (1)   Defendant L.A. Care Health Plan’s motion to dismiss under Fed. R. Civ.
22
                    P. 12(b)(6) is granted;
23
              (2)   Plaintiff’s claims under 42 U.S.C. § 1983 and state law are dismissed
24
                    with leave to amend; and
25
              (3)   Plaintiff is granted leave to file a First Amended Complaint consistent
26
                    with the Magistrate Judge’s recommendations within 30 days after entry
27
                    of this order.
28
 Case 2:19-cv-02700-DMG-AGR Document 33 Filed 08/03/20 Page 2 of 2 Page ID #:232



 1         If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
 2   days after entry of this Order, it must bear the docket number assigned to this case,
 3   be labeled “First Amended Complaint,” and be complete in and of itself without
 4   reference to the original complaint, attachment, pleading or other documents.
 5         The Clerk is DIRECTED to provide Plaintiff with a pro se civil rights packet.
 6         Plaintiff is advised that if he fails to file a timely and corrected First
 7   Amended Complaint within 30 days after the entry of this order, this action may
 8   be dismissed.
 9
10
11   DATED: August 3, 2020
                                                        DOLLY M. GEE
12                                               United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
